Citation Nr: 0810729	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  02-08 812	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1. Entitlement to an initial rating higher than 30 percent 
for coronary artery disease.

2. Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder.

3. Entitlement to a rating higher than 10 percent for 
hypertension.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1966 to July 1970. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in December 2001 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted service connection for 
post-traumatic stress disorder and coronary artery disease 
and assigned initial 30 percent disability ratings for each, 
and denied an increased disability rating for service-
connected hypertension, evaluated as 10 percent disabling. 

In February 2003, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  The Board remanded the 
case in June 2003 for further evidentiary development.  In 
July 2005, the veteran appeared at a second hearing on the 
same claims before an Acting Veterans Law Judge, who has 
since left the Board.  In November 2005, the Board again 
remanded the case for further development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998). 

In August 2007, the Board afforded the veteran the 
opportunity for another hearing and he was instructed to 
respond within 30 days if he wanted a new hearing and that, 
if he did not respond within the 30 days, the Board would 
proceed with the appeal.  As the veteran has not responded, 
the Board will proceed with the appeal.  The undersigned 
Veterans Law Judge, who conducted the hearing in February 
2003 hearing will decide the case.  The transcripts of the 
hearings are of record.



FINDINGS OF FACT

1. Since the effective date of the award, coronary artery 
disease has not resulted in more than one episode of acute 
congestive heart failure in the past year, or a workload of 
greater than 3 METs, but not greater than 5 METs with 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent

2. Since the effective date of the award, under the General 
Rating Formula for Mental Disorders, post-traumatic stress 
disorder is productive of a disability picture that equates 
to occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, although generally 
functioning satisfactorily, with routine behavior or self-
care and normal conversation without evidence of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as or the equivalent to 
such symptoms as or symptoms associated with the diagnosis of 
post-traumatic stress disorder under DSM-IV such as flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impaired judgment; impaired 
abstract thinking; disturbances of motivation; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

3. Hypertension is not manifested by diastolic pressure 
predominantly 110 or more; or systolic pressure predominantly 
200 or more.


CONCLUSIONS OF LAW

1. The criteria for an initial rating higher than 30 percent 
for coronary artery disease have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (2007).

2. The criteria for an initial rating higher than 30 percent 
for post-traumatic stress disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).

3. The criteria for a rating higher than 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 



In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2003, in November 2005, and in 
June 2006.  The notice included the type of evidence needed 
to substantiate the underlying claims of service connection 
for coronary artery disease and post-traumatic stress 
disorder, namely, evidence of an injury or disease or event, 
causing an injury or disease, during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  The notice 
included the type of evidence needed to substantiate the 
claim for increase for hypertension, namely, evidence that 
the disabilities had become worse and the effect that 
worsening has on the claimant's employment and daily life.  
The veteran was informed that VA would obtain service medical 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to 
submit evidence that would include evidence in his possession 
that pertained to the claims. The notice included the 
provisions for rating the disabilities and for the effective 
date of the claims.



With regard to the initial claims for increase for coronary 
artery disease and post-traumatic stress disorder, the RO 
provided the veteran with content-complying VCAA notice on 
the underlying claims of service connection. Where, as here, 
service connection has been granted and initial disability 
ratings have been assigned, the claims of service connection 
have been more than substantiated, they have proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once the claims of service 
connection have been substantiated, the filing of a notice of 
disagreement with the rating of the disability by the RO does 
not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claims for 
initial higher ratings for coronary artery disease and 
post-traumatic stress disorder.  Dingess at 19 Vet. App. 473.

As for the claim for increase for hypertension, the content 
of the VCAA notice substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 
3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473 
(2006)(notice of the elements of the claim); and of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result). 

To the extent that the VCAA notice came after the initial 
adjudications, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claims were 
readjudicated as evidenced by the supplemental statement of 
the case, dated in February 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.)

To the extent that the VCAA notice did not include the 
Diagnostic Code under which hypertension is rated, at this 
stage of the appeal, when the veteran already has notice of 
the pertinent Diagnostic Code and rating criteria as provided 
in the statement of the case, there is no reasonable 
possibility that further notice of the exact same information 
would aid in substantiating the claim.  As the content error 
did not affect the essential fairness of the adjudication of 
the claim for increase for hypertension, the presumption of 
prejudicial error as to the content error in the VCAA notice 
is rebutted.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran appeared at hearings in 
February 2003, before the undersigned Veterans Law Judge, and 
in July 2005. 

The RO has obtained the veteran's service medical records as 
well as relevant VA records.  The veteran himself has 
submitted numerous private records.  The veteran has not 
identified any additional records for the RO to obtain on his 
behalf.  

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claims.  38 U.S.C.A. § 5103A(d).  
The veteran was afforded VA examinations in October and 
December 2006 to evaluate coronary artery disease, post-
traumatic stress disorder, and hypertension.  There is no 
evidence in the record dated subsequent to the VA 
examinations that shows a material change in the disability 
to warrant a reexamination.  38 C.F.R. § 3.327(a).  As there 
is no indication of the existence of additional evidence to 
substantiate the current claims, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

Coronary Artery Disease

Coronary artery disease is currently rated 30 percent under 
Diagnostic Code 7005.  Under Diagnostic Code 7005, the 
criteria for the next higher rating, 60 percent, are more 
than one episode of acute congestive heart failure in the 
past year; or a workload of greater than 3 METs, but not 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent. 

Private medical records disclose that in February and 
September 1999 echocardiograms revealed mild left ventricular 
hypertrophy with an ejection fraction of 55 percent.  In 
April 2001, an echocardiogram revealed left ventricular 
hypertrophy with an ejection fraction of 50 to 55 percent.  
The veteran's symptoms included chest pressure, radiating to 
the right arm with pain, and tachycardia with palpitations. 

On VA examination in October 2001, the veteran complained of 
occasional palpitations, chest pain, and dizziness.  He 
denied shortness of breath and a history of congestive heart 
failure.  An echocardiogram revealed mild left atrial 
enlargement and an ejection fraction of 55 percent.  

In February 2003, the veteran testified that he had 
occasional chest pains, shortness of breath, and dizziness. 

Private medical records disclose that in April 2003 on stress 
testing METS were 12.7. 

In a statement, dated in April 2003, a private physician 
reported that the veteran was seen for chest pain in March 
2003 and at the time the veteran's blood pressure was 
elevated and he had run out of medication.  The physician 
stated that in September 2002 an echocardiogram revealed an 
ejection fraction of 50 to 55 percent. 

On VA examination in August 2003, the veteran complained 
shortness of breath after walking less than one block.  He 
denied syncope, near syncope, exertional chest pain, or 
dizziness.  It was noted that in July 2003 an echocardiogram 
revealed an ejection fraction of 55 percent.  The impression 
was normal ventricular systolic function with an ejection 
fraction of 55 percent in a clinical METS level of 7-10 and 
no evidence of acute or chronic heart failure. 

On VA examination in February 2004, the veteran complained of 
chest pain with palpitations.  History included congestive 
heart failure seven years previously.  The impression was 
history of angina and of congestive heart failure. 

In July 2005, the veteran testified that he was being treated 
for coronary artery disease by a private physician. 

Private medical records disclose that in April 2004 an 
echocardiogram revealed an ejection fraction of 50 to 55 
percent.  In July 2005, an echocardiogram revealed an 
ejection fraction of 55 percent.  On stress testing METS were 
10.40.  

On VA examination in October 2006, an echocardiogram revealed 
an ejection fraction of 55 percent.  



Analysis

The criteria for the next higher rating, 60 percent, are more 
than one episode of acute congestive heart failure in the 
past year; or a workload of greater than 3 METs, but not 
greater than 5 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent. 

The evidence, consisting of both VA and private medical 
records, contain no documentation of congestive heart failure 
during the appeal period beginning in 2001.  There was a 
history of congestive heart failure, dating to the 1990s, but 
no evidence of acute or chronic heart failure during the 
appeal period. 

As for workload measured by METS, the documented METS during 
the appeal period were 12.7, 7 to 10, and 10.40, which do not 
more nearly approximate or equate to 3 METs, but not greater 
than 5 METS.  Although the veteran has complained of 
shortness of breath, fatigue, angina, and dizziness, the 
symptoms are clearly not the result of a workload measured by 
3 METs, but not greater than 5 METS, as the METS are well 
over 5 METS as documented. 

As for left ventricular dysfunction, repeated echocardiograms 
from 1999 to 2006 reveal ejection fractions of 50 to 55 
percent, which do not more nearly approximate or equate to an 
ejection fraction of 30 to 50 percent. 

For these reasons, the preponderance of the evidence is 
against an initial rating higher than 30 percent for coronary 
artery disease at any time during the appeal period, and the 
benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b). 

Post-Traumatic Stress Disorder

Post-traumatic stress disorder is currently rated 30 percent 
disabling under 38 C.F.R. § 4.130, the General Rating Formula 
for Mental Disorders, Diagnostic Code 9411.  

Under Diagnostic Code 9411, the criteria for a 30 percent 
rating are occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events). 

Under Diagnostic Code 9411, the criteria for the next higher 
rating, 50 percent, are occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week, difficulty in understanding complex 
commands; impairment of short- or long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score in the range of 41 to 50 represents serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score in the range of 51 to 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score in the range of 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.



On VA examination in September 2001, for social history, the 
examiner noted that the veteran was married in 1973 and the 
marriage lasted only a year and that he married a second time 
in 1975 and he was still married.  The examiner also noted 
that the veteran had five children and one child still lived 
with the veteran and his wife.  The veteran complained of a 
strained relationship with his wife, for example, on occasion 
they would not speak to one another for days.  He also 
complained of a strained relationship with his adult children 
because of his problem controlling his anger.  The veteran 
stated that he was involved in church, but he had no other 
social involvement outside of his immediate family. 

For employment history, the examiner noted that the veteran 
worked as a pipe fitter and that he was currently employed 
with the same company since 1986.  The veteran denied 
disciplinary problems on the job, but he had problems getting 
along with co-workers.  He stated that the job required that 
he work in pairs and often others refused to work with him 
because of his attitude. 

The veteran complained of problems with interpersonal 
relationships, irritability, sleep disturbance, and family 
and social isolation. 

The examiner noted that the veteran was not on psychiatric 
medication or in psychological therapy.  The examiner 
described the veteran:  as casually dressed and appropriately 
groomed; his affect was restricted throughout the interview 
and his mood was dysphoric; his speech rate, tone and volume 
were within normal limits; and his judgment was completely 
intact.  Speech content suggested clear and logical flow of 
thoughts and ideas.  The veteran denied symptoms indicative 
of auditory or visual hallucinations and there was no 
evidence of delusional thinking.  The veteran denied any 
specific suicidal or homicidal intent, but stated that in the 
past he had acknowledged passive thoughts of death.  The 
veteran stated that he had intrusive thoughts of combat and 
of Vietnam.  He stated that he had flashbacks occurring about 
two times per month and he became upset when he was reminded 
of his experiences such as when he saw war movies.  The 
veteran stated that he attempted to avoid people or things 
that remind him of Vietnam and he had great difficulty 
feeling love for others.  He felt different from other people 
and reported that he lived on a day to day basis.  

The veteran also complained of insomnia, irritability, anger 
outbursts, extreme hypervigilance, and poor concentration.  
The veteran also complained of feeling sad, of a significant 
loss of interest in activities that were previously 
pleasurable, and of feeling worthlessness.  The examiner 
commented that the veteran was able to maintain employment 
despite symptoms of post-traumatic stress disorder and that 
post-traumatic stress disorder mostly impacted his social 
functioning in personal relationships with his family and in 
his ability to maintain relationships outside of his 
immediate family.  The examiner assigned a Global Assessment 
of Functioning (GAF) score of 65.

In a letter, dated in January 2003, two VA mental health-care 
providers at a VA post-traumatic stress disorder clinic 
stated that the veteran had participated in weekly treatment 
sessions for his post-traumatic stress disorder since May 
2002.  They reported that the medical records showed that the 
veteran's post-traumatic stress disorder was having a 
negative impact on his ability to function at work and 
socially and that chronic interpersonal difficulties and high 
levels of anger/irritability seemed to interfere 
significantly with his ability to interact with others at 
work and on a social level.  It was noted that according to 
the veteran the only reason he had not lost his job was 
because of his experience and number of years on the job.  
The two mental health-care providers stated that the impact 
of post-traumatic stress disorder and secondary depression on 
his social, vocational, and psychiatric functioning was 
severe.

In February 2003, the veteran testified that he was in weekly 
group therapy and that he was to start individual therapy.  
He described problems at work getting along with co-workers 
and some supervisors and at home with his wife. 

In January 2004, the veteran testified that he was in 
individual therapy and on medication for post-traumatic 
stress disorder.  He again described problems at work getting 
along with co-workers and some supervisors and at home with 
his wife and adult child.



On VA examination in March 2004, the examiner noted that the 
veteran remained married to his second wife of 26 years, but 
the marriage was strained because of his anger and 
irritability and poor communication.  The veteran stated that 
he had a strained relationship with his adult children, whom 
he sees when they visit.  He complained of social isolation 
at work and that he has lost interest in activities he once 
enjoyed.  

The examiner noted that the veteran was not in therapy and he 
has stopped taking his medication because of the side 
effects.  The examiner reported that the veteran remained 
employed, that he had not lost time from work, and he was 
able to maintain steady employment and had not experienced a 
significant decline in his work performance, but he did have 
episodes when he had difficulty controlling his anger.  

The examiner described the veteran as alert and oriented.  He 
was neatly groomed with adequate hygiene.  His affect 
remained stable thought the interview, showing little emotion 
and maintaining no eye contact.  His speech was generally 
normal with regard to production, volume, content, and 
clarity.  

No delusions or hallucinations were detected during the 
interview.  The veteran denied suicidal ideation.  While he 
occasionally pondered what it would be like if he were not 
around for both he and his wife, he denied he would ever 
follow through on the idea.  The veteran complained of 
recurrent and distressing dreams, but he denied intrusive 
thoughts or flashbacks.  The veteran avoided thoughts, 
feelings, and conversations associated with Vietnam.  He had 
lost interest in activities he previously enjoyed, and he had 
a sense of detachment or estrangement from others.  He had a 
foreshortened sense of the future.  The veteran complained of 
sleep disturbance, irritability that interfered with his 
relationships, exaggerated startle response, hypervigilance, 
and difficulty concentrating.  He also had feelings of 
helplessness and hopelessness and sadness and guilt 
associates with his Vietnam experiences.  



The examiner commented that although the veteran reported a 
general decline in functioning, that is, in his relationship 
with his wife, he was able to maintain steady employment 
without major incident and his symptomatology had remained 
stable over time.  The examiner assigned a GAF score of 55, 
reflecting moderate difficulty in social functioning. 

In July 2005, the veteran testified about problems at work 
getting along with co-workers and at home with his wife. 

On VA examination in November 2006, the examiner noted that 
the veteran remained married to his second wife of 30 years 
and that he was employed full time for the last twenty years.  
The veteran described himself as a loner.  He described his 
marriage relationship as poor and his relationship with his 
adult children as fair. 

The examiner reported that the veteran's behavior during the 
examination was appropriate.  The veteran was alert and 
oriented.  He had no memory loss or impairment.  He had a 
flat affect and appeared depressed.  His speech was generally 
normal.  He did not have any delusions or hallucinations.  He 
denied current suicidal ideation, but not homicidal ideation 
for which he had no plan.  He did not have any impairment of 
thought process or communication.  He was able to maintain 
personal hygiene and activities of daily living. 

As for symptoms of post-traumatic stress disorder symptoms, 
the veteran avoided war movies, and he felt detachment from 
others.  He also had symptoms of hopelessness, low self 
esteem, low energy, and feelings of worthlessness and guilt.  
The examiner commented that the veteran was able to maintain 
steady employment for 20 years and that the veteran's 
symptoms mostly impacted his social relationships and quality 
of life.  The examiner assigned a GAF score of 50.  In an 
addendum in December 2006 and after a review of the veteran's 
file, the examiner reported no changes to the November 2006 
report and that there was no significant change in the 
symptoms since the examination in 2004. 



Analysis 

Reconciling the various reports into a consistent disability 
picture, two elements of the present disability emerge.  
First, the veteran has symptomatology that is associated with 
the rating criteria under the General Rating Formula for 
Mental Disorders, Diagnostic Code 9411, and symptomatology 
not covered in the rating criteria, as well as symptoms 
associated with the diagnosis of post-traumatic stress 
disorder under the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), which is referred to in 38 C.F.R. Part 
4, § 4.130 (rating mental disorders).  All of the veteran's 
symptoms are considered in the analysis.  And two, from 2001 
to 2006, the veteran's symptomatology has been consistent 
without significant change even though the GAF scores range 
from 50 to 65. 

Neither the number of symptoms, nor the type of symptoms, nor 
the GAF score controls in determining whether the criteria 
for the next higher rating have been met.  It is the effect 
of the symptoms, rather that the presence of symptoms, 
pertaining to the criteria for the next higher rating, 50 
percent rating, that is, occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week, difficulty in understanding complex 
commands; impairment of short- or long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

As for the effect of the veteran's symptoms on occupational 
and social impairment with reduced reliability and 
productivity, the veteran has worked for 20 years as a pipe 
fitter without disciplinary action or significant time lost 
from work, and he has remained married for over 30 years, 
although there is evidence of marital discord.  And although 
the veteran sees himself as a loner and he has had 
difficulties with his co-workers and he is isolated at work 
and at home, he still is reliable on the job and his 
productivity at work has not been a problem.  

Also, under the General Rating Formula for Mental Disorders, 
Diagnostic Code 9411, such symptoms as: abnormal speech, 
panic attacks more than once per week, difficulty in 
understanding complex commands, impairment of short- or long-
term memory, impaired judgment, impaired abstract thinking, 
and disturbances of motivation have not been shown.  

While the veteran has a flatten effect, a depressed mood, and 
difficulty in maintaining effective work and social 
relationships under the General Rating Formula for Mental 
Disorders, Diagnostic Code 9411, and symptoms of 
hopelessness, low self esteem, and low energy, as well as 
symptoms associated with the diagnosis of post-traumatic 
stress disorder in DSM-IV, but not listed in Diagnostic Code 
9411, such as sleep disturbance, nightmares, irritability, 
anger, intrusive thoughts, startle response, flashbacks, 
avoidance of activities, and emotional detachment, the 
symptomatology has not resulted in occupational and social 
impairment with reduced reliability and productivity as 
previously stated as the veteran has been able to maintain 
steady, full time employment for 20 years without a adverse 
job action or significant time lost and in married 
relationship for 30 years albeit with difficulty in 
maintaining an effective relationship.  Nevertheless, the 
symptoms do not rise to the level of occupational and social 
impairment with reduced reliability and productivity required 
for a 50 percent rating.  

Although the GAF scores range from 50 to 65 and a GAF score 
in the range from 41 to 50 suggests serious impairment in 
social or occupational functioning (e.g., no friends, unable 
to keep a job, the record shows that the veteran is able to 
keep a job and has done so for 20 years.  A GAF score in the 
range of 51 to 60 represents moderate difficulty in social or 
occupational functioning (e.g., few friends, conflicts with 
peers or co-workers), which best describes the veteran's 
disability and which is encompassed in the current rating of 
30 percent, generally functioning satisfactorily with routine 
behavior and self-care. 



For the above reasons on the basis of VA examinations in 
2001, 2004, and 2006, including GAF scores in the range from 
50 to 65, the Board finds that the effect of the 
symptomatology does not equate to or more nearly approximate 
the criteria of a 50  percent rating, that is, occupational 
and social impairment with reduced reliability and 
productivity under the General Rating Formula for Mental 
Disorders, Diagnostic Code 9411, and symptomatology not 
covered in the rating criteria, as well as symptoms 
associated with the diagnosis of post-traumatic stress 
disorder under DSM-IV. 

As the preponderance of the evidence is against an initial 
rating higher than 30 percent for post-traumatic stress 
disorder at any time during the appeal period, the benefit-
of-the-doubt standard of proof does not apply. 38 U.S.C.A. 
§ 5107(b). 

Hypertension

Hypertension is currently rated 10 percent under Diagnostic 
Code 7101.  Under Diagnostic Code 7101, the criteria for the 
next higher rating, 20 percent, are diastolic pressure 
predominantly 110 or more; or systolic pressure predominantly 
200 or more.

Private medical records disclose that in September 2001, 
blood pressure was 152/98.  

On VA examination in October 2001, the veteran's blood 
pressure was 170/100 sitting, 152/84 supine, and 166/90 
standing.  

Private medical records from March 2003 reveal blood pressure 
ratings of 166/108 and 232/110 during an exercise stress 
test.  

On VA examination in August 2003, blood pressure was 140/80.  
On VA examination in February 2004, the blood pressure 
readings were 140/80, 142/85, and 136/74.  

Private medical records from October 1004 show a blood 
pressure reading of 134/88.  In May 2005, blood pressure was 
166/40.  In July 2005, eight diastolic blood pressure 
readings were predominantly 80 or less, the systolic blood 
pressure reading were 162 or less. 

On VA examination in October 2006, the blood pressure 
readings were 140/66, 126/70, 140/78, 130/80, and 130/84. 

Analysis 

The criteria for the next higher rating, 20 percent, are 
diastolic pressure predominantly 110 or more; or systolic 
pressure predominantly 200 or more. 

The evidence, consisting of both VA and private medical 
records, covering the period from 2001 to 2006 document 
diastolic pressure predominantly below 110, or systolic 
pressure predominantly below 200. 

For these reasons, the preponderance of the evidence is 
against a rating higher than 10 percent for hypertension at 
any time during the appeal period, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b). 


ORDER

An initial rating higher than 30 percent for coronary artery 
disease is denied.

An initial rating higher than 30 percent for post-traumatic 
stress disorder is denied.

A rating higher than 10 percent for hypertension is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


